                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

             v.                                        18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.



             DECLARATION OF LOURDES M. ROSADO IN SUPPORT OF
                 MOTION FOR WITHDRAWAL OF APPEARANCE


       I, Lourdes M. Rosado, declare under penalty of perjury that the following is true and

correct:

1. I submit this declaration in support of my motion seeking permission from the Court to

   withdraw my appearance in the above-captioned matter.

2. I am leaving the employment of the New York State Office of the Attorney General and,

   therefore, I will no longer be able to represent Plaintiff the State of New York in this matter.

3. Attorneys Matthew Colangelo, Elena Goldstein, and Ajay Saini in the New York State Office

   of the Attorney General will continue to be counsel of record for Plaintiff the State of New

   York in this action.




                                                 1
DATED:        February 11, 2019
              New York, New York


                                   Respectfully submitted,

                                   LETITIA JAMES
                                   Attorney General of the State of New York

                                   By: /s/ Lourdes M. Rosado
                                   Lourdes M. Rosado (LR-8143)
                                   Civil Rights Bureau Chief
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-8252
                                   lourdes.rosado@ag.ny.gov


Service on all counsel by ECF




                                      2
